Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants terminal disclaimer filed 6/30/2022 against patent 10,508,148 is approved and therefore the corresponding double patenting rejection is hereby withdrawn. The provisional double patenting rejection against copending application 17/344,839 is hereby withdrawn due to the instant application having an earlier effective US filing date than co-pending application ‘839 (MPEPE 1490(VI)(D)(2)).
Monroe et al. (PgPub 20170240631) is the closest prior art made of record. Monroe et al. teach compositions that include humanized antibodies that specifically bind to TREM2 and methods of treatment comprising administering said TREM2 humanized antibodies having the CDRs having SEQ ID NOs: 9-14 or VH and VL regions having SEQ ID NOs: 1-6, 25, and 26. The anti-TREM2 humanized antibodies instantly claimed are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643